Citation Nr: 1143148	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1970.  He served in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board remanded the claim so that the Veteran could be provided with a VA psychiatric examination to determine whether any current psychiatric disability, including PTSD and major depressive disorder was incurred or aggravated in service.  Thereafter, the agency of original jurisdiction (AOJ) was to review the examination report to ensure that it contained the opinions and rationales requested in the remand, issue a supplemental statement of the case (SSOC) if the claim could not be granted, and return the case to the Board.  

The file contains a request for a VA examination sent to the Durham VA medical center (VAMC) and a PTSD Questionnaire dated in August 2011, which appears to have been completed by the Veteran.  The file, including the "Virtual VA" file, does not indicate that a VA psychiatric examination was conducted, and does not include a SSOC.  

As the Board's June 2011 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran must be provided with the requested VA psychiatric examination, an examination report must be associated with the claims file, and a SSOC must be issued and associated with the claims file if the claim remains denied.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination to determine whether any current psychiatric disability, including PTSD and major depressive disorder, was incurred or aggravated in service.  

The examiner must review the claims file, including the June 2011 Board remand, and note such review in the examination report or in an addendum.  

The examiner's attention is drawn to the reports of private treatment containing current diagnoses of PTSD and major depressive disorder.

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  

If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis, including fear of hostile military fire.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including major depressive disorder, at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service (including the reported stressors).

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.  If the examiner discounts the Veterans reports, the reason for doing so must be explained.  

2.  The AOJ should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

